DETAILED ACTION
The following is a Final Office Action in response to the Amendment received on 5 July 2022.  Claims 1, 8, 15 and 20 have been amended.  Claims 1-20 remain now pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings were received on 5 July 2022.  These drawings are acceptable.

Response to Arguments
Applicant's arguments filed 5 July 2022 with respect to 35 USC 101 rejection of claims 1-20 have been fully considered but they are not persuasive.  
In response to applicant’s argument that the claims recite a technical improvement that allows a controller to automatically determine relative values of loads in a microgrid, smart grid, residential home, business office, and the like without complicating (e.g., make complex or difficult) a user interface of the controller (e.g., improvements to the functioning of a computer itself), the search for an inventive concept should not be confused with a novelty or non-obviousness determination. The claims do not speak to the lack of complicating (e.g., make complex or difficult) a user interface of the controller (e.g., improvements to the functioning of a computer itself).  As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp. Examiner first identified whether there are any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception(s), and then evaluated those additional elements individually and in combination to determine whether they contribute an inventive concept (i.e., amount to significantly more than the judicial exception(s)). The user interface and controller as claimed are generally recited computer elements that do not add meaningful limitations to the abstract idea because they would be routine in any computer implementation. 
Some limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: insignificant extra-solution activity, such as data gathering; generally linking the use of the judicial exception to a particular technological environment or field of use or merely appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality.
The claims as a whole are directed to a judicial exception (abstract idea, data gathering per se) and clearly seek to tie up the abstract idea. An example of a case identifying a concept relating to a data comparison that is analogous to human mental work as abstract is Classen Immunotherapies, Inc. v. Biogen IDEC (collecting and comparing known information). An example of a case identifying a concept relating to organizing or analyzing information in a way that is analogous to human mental work as abstract is Digitech Image Techs., LLC v. Electronics for Imaging, Inc. (organizing information through mathematical correlations). The claims recite mental processes (determining steps), which is an abstract idea without significantly more. 
Claims 1-20 remain therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-20 remain directed to an abstract idea of determining steps that cover performance of the limitations in the mind (mental process).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claims 1-20 remain directed to a method and an apparatus that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a method and an apparatus without any structural recitations. The generally recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation.  The mere nominal recitation of a user interface and a controller do not take the claim limitations out of the mental process grouping. Thus, the claims recite a mental process.
The concept described in the claim(s) is not meaningfully different than those concepts found by the courts to be abstract ideas. 
As such, the description in the claim(s) describing the concept of determining steps, which corresponds to concepts identified as is an abstract idea (data gathering and data manipulation). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Inventive concept (significantly more) is provided by improvements to another technology or technical field; improvements to the functioning of the computer itself; applying the judicial exception with or by use of a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; adding a specific limitation other than what is well understood, routine and conventional in the field; adding unconventional steps that confine the claim to a particular useful application or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Inventive concept (significantly more) is not provided by insignificant extra-solution activity, such as data gathering; generally linking the use of the judicial exception to a particular technological environment or field of use or merely appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality.
Claims 1-20 remain therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Conclusion
The following references are cited to further show the state of the art with respect to dynamic load balancing:
USPN 9,065,729 B2 to Shaw et al.
USPN 8,887,172 B2 to Bernardi et al.
US Pub. No. 2017/0090545 A1 to Wang et al.
US Pub. No. 2016/0104066 A1 to DEUBZER et al.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        26 August 2022